KAPSNER, Justice,
dissenting.
[¶ 21] I respectfully dissent.
[¶ 22] Five qualified experts testified that J.T.N. does not meet the criteria to continue his commitment as a sexually dangerous individual. One expert testified that he does. Evaluating testimony is not a matter of numbers, and a fact finder is entitled to assess the credibility of the witnesses. But when the testimony of Dr. Lisota is reviewed, his credibility is so undermined by his own acknowledgments that his conclusions are not accepted under psychological standards that I am left with a definite and firm conviction that a mistake has been made.
[¶ 23] Dr. Lisota, alone of the experts, testified that J.T.N. had a sexual disorder, diagnosable as an Axis I disorder, which he described as Paraphilia (Nonconsent) with frotteuristic and exhibitionistic fea*580tures. However, on cross-examination, Dr. Lisota had to acknowledge that neither the diagnosis nor the features were supported by the criteria established for such diagnosis in the standard diagnostic manual generally accepted by psychologists and psychiatrists.
[¶ 24] Regarding his Paraphilia NOS Axis I disorder, Dr. Lisota testified on cross-examination:
A. Axis I disorders typically do wax and wane, especially given [J.T.N.’s] age and the time that he’s been civilly committed. He’s still growing and developing and evolving as an individual and his sexuality is a — a component of that.
Q. Has [J.T.N.] had any new behaviors in the last eight years that would fit with that disorder? Any new behaviors?
A. What—
Q. First we’ll talk about the Paraphilia NOS?
A. With the nonconsent?
Q. Yes?
A. I guess, technically, the touching of staff, other than that, no.
Q. I don’t want you to guess. I’d like you to base it upon—
A. Okay.
Q. Okay, so, without guessing?
A. Merely the — yes—merely the inappropriate touching of staff.
Q. What was that touching?
. A. That was a — simulate—he was touching the staffs leg in a simulated pat-down.
Q. A simulated pat-down?
A. Yes.
Q. Okay. And where was the touching occurring, the knee, the thigh, the groin area?
A. Just the leg. I don’t know.
Just the leg, and did that occur— where was it, sitting around a table and — where there was a discussion going on? <©
No. <|
Okay. Do you know how that occurred, or where it was? &
I believe — I don’t know where it occurred, but I believe that it occurred in a unit transfer of sorts, where a pat-down was taking place.
Now, with respect to your testimony that the nonconsent is being referred, or I should say proposed in the DSM-V, the next edition of the manual? <©
Yes. >
Isn’t there also a requirement with that diagnosis that the person have a minimum of three rapes? <©
Yes, there is. <|
How many has [J.T.N.] had? &
[J.T.N.] would not meet criteria, proposed criteria, for Paraphiliac Coercive Disorder as it now stands in the DSM-V. <5
Okay, and Paraphiliac non — Coercive Disorder is the same as what you are referring to as rape noncon-sent? &
Right. C
Okay. Now, doctor, and that’s— you’re saying that’s his diagnosis today, but if the new proposed legislature — I should say the new proposal is accepted by the DSM-V he would not fit the criteria for that. Correct? O’
He would not meet full criteria for it.
Right. Okay. Now, who is the individual who came up with the whole idea of NOS Nonconsent? &
*581A. Well, that depends on who you talk to. I believe if you go back in the literature that — that begins to become prominent, or at least a topic of interest, certainly with Abel and Roul.
Q. Would you believe that Dr. Dennis Doren who has testified for the State of North Dakota for these proceedings in the past, is an authoritative figure in this area?
A. Yes.
Q. In fact, he, would you say that within the last, oh let’s just go last five years has been the number one advocate, or strong advocate, I should say, for its inclusion in the DSM-IV?
A. IntheDSM-V?
Q. Or I should say is a strong advocate for the position in general, period. He’s saying that this is a condition that’s there and it’s valid. Would you say that Dr. Doren—
A. Yes, I believe that’s his position.
Q. Okay. What are the criteria that Dr. Doren, as you’ve indicated, the expert in the area relies upon when making a finding or determination of whether or not an individual fits for that diagnosis?
A. He has a — an extensive list of suggested criteria.
[[Image here]]
Q. Okay. Well, do you recall that the first criteria suggested by Dr. Dennis Doren, for NOS Nonconsent, is ejaculation or other clear signs of sexual arousing, arousal, during events that are clearly nonconsentual?
A. Yes.
Q. Does it fit [J.T.N.]?
A. Historically, that appears to.
Q. Where? Where is the evidence that supports that?
A. The victim’s account in his curtain and, let’s see, there — he clearly had an erection in the incident involving at least one of the children.
Q. One of the children was six years old and sleeping and fondled at that time?
A. Right.
Q. And there is evidence, you’re telling me, that at that point that there was ejaculation or other clear signs of sexual arousal? You — you—you are testifying that that’s in the record?
A. My records indicate that [J.T.N.] reported that he had an erection at that time.
Q. Okay. Now, the second criteria, do you recall it being repetitive patterns of actions as if scripted, or scripts?
A. Yes.
Q. Okay. How does that fit [J.T.N.]?
A. Well, when you look at what he was doing in terms of nonconsent sexual activity, there does appear to be a— a pattern of behavior there?
Q. What are the patterns that were scripted? Would that not mean that they’re all very similar? As if planned out?
A. Oh, I don’t think they’re planned out, in that sense, it really goes more to, here’s an opportunity, yes, no, maybe, either way.
Q. Either way on that one?
A. Yes.
Q. The third one. Virtually all of the person’s criminal behavior is sexual?
A. There I would—
Q. It doesn’t fit, does it?
*582A. No, and I would have to disagree with Dr. Doren on that.
Q. Okay. I’ll make a note of that. Now for raping when the victim had already been willing to have consensual sex, clearly not the case here?
A. No.
Q. Now, fifth one, a short time period after consequences before raping again?
A. Not that I’m aware of.
Q. Okay. Now, raping under circumstances with high likelihood of being caught. Also would not apply in the history of this case?
A. I think the — a curtain incident.
Q. We’re talking about raping, now, you did testify, you said that he was — it was with GSI that he was originally charged with. Is that correct? In that case, the curtain incident, that being in Minot?
A. Yes.
Q. Okay. And in that case he was found not guilty of the GSI and the penetration and guilty of the misdemeanor sexual contact, correct?
A. Yes.
Q. Well, you’re fam — you said it’s important to be familiar with the nature of the events, that’s why I’m asking you?
A. Yes, he was convicted of a lesser— he was convicted of a lesser charge than what he was charged out.
Q. Doctor, we don’t have evidence in his records supporting raping under circumstances with high likelihood of being caught raping under circumstances likely to be caught?
A. If you define rape as invoro — involving some sort of penetration. No.
Q, Well, how is rape defined in respect to NOS Nonconsent?
A. That would be — go back to predatory sexual contact.
Q. Can you show me where it is?
A. It’s a hands-on offense.
Q. That’s the definition? Rape is hands-on offense. That’s the criteria under NOS Nonconsent?
A. No.
Q. Okay. I didn’t think it was. Now, various, or I should say having con-commitment cooperative sexual partners. What does that mean?
A. It means you’re very busy sexually.
Q. Okay. Don’t have evidence of that here, do we?
A. There — there are allegations in the record that might support that, but they’re not — haven’t been confirmed, so — no.
Q. Nothing unusual for an adolescent male, wouldn’t that be true, in terms of being very busy sexually?
A. Depending on what you’re doing, I suppose. No.
Q. Now, various types of victims, this is number eight from Dr. Doren, various types of victims and purely sex offenses?
A. Right.
Q. Various, I suppose that’s also subject to definition?
A. Yes.
Q. Okay. How is that met here?
A. I believe that means that there’s a wide range of target types.
Q. And there’s not a wide range of target types here, is there?
A. No.
Q. And the last one, the rape kit, what is a rape kit? How is that described by Dr. Doren?
A. That’s a — a typically something that a serial rapist would have. Basical*583ly, a collection of items that are useful in performing a rape, such as duct tape or in subduing an individual for purposes of sexual contact. May include items that they have from previous victims. That sort of thing.
Q. And where is the evidence of that in this case?
A. There is none.
Q. So it doesn’t look like even if this was a valid and accepted diagnosis that he even fits the criteria as established by one of the, as you acknowledged, the leading experts in this subject matter, isn’t that true? Yes or no?
A. Not — not with Dr. Doren’s list, no.
Q. North Dakota has relied upon him as an expert for many years in consulting with these types of cases. Correct?
A. Yes, they have.
[¶ 25] Even with respect to the “features” that Dr. Lisota had added to the diagnosis, he acknowledged that J.T.N.’s records did not match the criteria set out in the diagnostic manual.
Q. Okay. Now with your two new, I won’t say diagnosis, or I should say perhaps references to [J.T.N.’s] exhibitionism, we have the criteria for that in the DSM-IV. Correct?
A. Correct.
Q. And what are the criteria?
A. I’ll look them up for you.
Q. How about if I — I’ve got it, just to speed things up is it okay if I tell you what they are?
A. Sure.
Q. Okay. Now, over a period of at least six months, there’s recurrent and intense sexual arousing fantasies, sexual urges or behaviors involving exposure of ones genitals to an unsuspecting stranger. Where is the evidence for that?
Historical and I believe during the review period.
I know, you keep saying historical. I want you to point to it. Can you tell me that? As you reviewed these records to base your conclusion and opinion, that’s what I’m asking, where is it? There is no discussion of it in the progress notes, or the group or treatment notes, is there? O
No. i>
Are you basing that upon the one allegation that he exposed himself here in July? <©
[[Image here]]
And when was the performed? O’
February of '04. And the— <|
What does he say in that evaluation? What are you basing your opinion on? There’s intense sexual arousing fantasies, intense fantasies in this area? O’
That’s what Dr. Hertler’s indicating. <J
Okay? O
Based on [J.T.N.’s] sexual history questionnaire. <!
And that was in 2004, right? O
Yes. <1
Well, why in the world would the evaluator from the State Hospital, in 2005, completely miss that and not diagnose it? O
Unknown. I— t>
And in addition, I’m sorry, I don’t mean to cut you off? <©
That’s fine. In terms of civil commitment, exhibitionism, fetishism are not really relevant unless we *584are talking about the individual having multiple paraphilia.
Q. And also, the question before the Court today is now, present day. It’s not six years ago?
A. Right.
Q. Okay, and again it’s that the person has acted on these sexual urges. That’s the second one?
A. Yes.
Q. And the alleged exposing incident that you have referred to, or vale [sic] referral to in your testimony. That occurred in the residential room that was assigned to [J.T.N.] at the State Hospital. Correct?
A. Correct.
Q. And that happened, allegedly, at approximately midnight, when a staff member was making rounds, checking on the residents to see if they were still breathing?
A. Correct.
Q. Okay, and there were no locks on the doors to the resident’s rooms. Correct?
A. I don’t believe so.
[¶ 26] On the “feature” of frotteurism, although Dr. Lisota had one recent example of touching, it had no sexual content:
Q. Okay. Frotteurism or frotteurism, now the DSM also has criteria for that. Correct?
A. Yes.
Q. And what exactly is that to paraphi-lia?
A. Deriving sexual pleasure from contact with others. Typically in — typically where this occurs is in public places, in crowds, brushing up against people. That sort of thing.
Q. Unsuspecting, nonconsenting persons. Correct?
A. Right.
Okay. And the person has acted on those urges? &
Right. <
And you have an allegation that [J.T.N.] touched a leg of a female staff member. Correct? <y
A. I think it was a male staff member, but yes.
Q. And what evidence was there that that was for the sexual arousal?
A. There is no evidence that [J.T.N.] was sexually aroused at the time.
[¶ 27] Dr. Lisota testified that “Axis I disorders typically do wax and wane, especially given [J.T.N.’s] age and the time that he’s been civilly committed.” Yet, his diagnosis and the minimal “support” for his diagnosis was entirely backward looking. Commitment under N.D.C.C. ch. 25-03.3 is based upon a prediction that a person is likely to offend. Continued commitment as a sexually dangerous individual under N.D.C.C. ch. 25-03.3 is based upon the present sexual dangerousness of the committed person. When that commitment is reliant entirely upon the credibility of a witness whose program is dependent upon the continued confinement of individuals, we must exercise our “modified clearly erroneous” standard of review. Dr. Lisota’s own testimony undermines his credibility, and I believe that the State has failed in its burden of proof to show that J.T.N. remains a sexually dangerous individual.